OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



             STATE ©FTEXAS^!!'r~ "™"'"~ "
             PENALTY FOR <> .' |o -^--j™,
3/4/2015
             PRIVATE USE |c' S^'lliP^ 00204279596 MAR06 2015
JACKSON, DOUGLAS MARSHALL' ^Tr.76@l^^3-1483iSLUP)'WR«2i839a01
This is to advise that the Court has deniedj/vitho^t written order the application for
writ of habeas corpus on the findingsjoflhe*tfialxourt without a hearing.
                                                                    Abel Acosta, Clerk

                             DOUGLAS MARSHALL JACKSON
                             MICHAEL UNIT - TDC #-.1771771
                             P.O. BOX 4500 --:;:
                             TENNESSEE COLONY, TX 75886